Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-20 have been examined.
Response to Amendment
The amendment filed on 10/1/2021 is sufficient to overcome the prior art rejection. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Thomas et al. (20160180369) in view of Reisman (20110295722) further in view of Malik et al. (20200357082). 
As per claims 1, 9, 16,

A method for receiving a consumer-tailored pricing at a mobile device, the method comprising: 
selecting a product having a product identifier from an online seller using the mobile device (par 76); 
reading a consumer ID from a consumer card using the mobile device (par 233); 
transmitting first data including the product identifier of the selected product, the consumer ID, and  desired price (par 22) and quantity of the selected product to a consumer service provider (par 211), 
wherein the consumer service provider generates a purchase code based on the first data once the consumer ID is verified (par 194) Thomas discloses a transaction ID which examiner equates to applicant’s “purchase code”, 
wherein the consumer ID is verified when the consumer service provider sends a verification code to the mobile device and receives back the verification code to verify that the consumer ID is associated with the mobile device which is registered with the consumer service provider along with the consumer ID (par 168, 171);
wherein the consumer service provider generates the purchase code using a purchase history of the consumer in addition to the first data received from the mobile device (par 194) Thomas discloses a system that identifies a customer as well as a transaction id, hence identifying a product that a customer previously purchased. 
receiving the purchase code from the consumer service provider and transmitting the purchase code to the online seller (par 194).
Thomas further discloses in terms of claim 9:

a downloadable software module that operates on the mobile device, the software module including instructions to browse, select, and transmit a product identifier of a product selected from an online seller, desired price and quantity of the selected product, and a consumer ID to the consumer service provider (par 139).
Thomas does not explicitly disclose:
receiving the consumer-tailored pricing for the selected product from the online seller.  
However, Reisman discloses:
receiving the consumer-tailored pricing for the selected product from the online seller (par 2). Reisman discloses retailers adapting to a buyer based on that buyer’s price sensitivity.
Reisman further discloses regarding claim 9:
a consumer service provider (par 35).   
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date to add Reisman’s receiving the consumer-tailored pricing for the selected product from the online seller to Thomas’s receiving a consumer-tailored pricing at a mobile device. One would be motivated to do this in order to enable e-commerce retailers with purchase/sale transactions and the like, and more particularly to non-fixed-price payment models (Reisman par 2).
Thomas does not explicitly disclose:
determining whether the consumer had purchased the selected product before from the online seller; and

However, Malik discloses:
determining whether the consumer had purchased the selected product before from the online seller (par 39) Malik discloses accessing a customer’s transaction history in order to identify a product previously purchased and to offer a coupon for such a product; and
retrieving and using a detailed purchase history of the selected product in addition to purchase history of the consumer when it is determined that the consumer had purchased the selected product before from the online seller (par 39) Malik discloses a determination of a customer’s purchase history.
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date to add Malik’s determining whether the consumer had purchased the selected product before from the online seller; retrieving and using a detailed purchase history of the selected product in addition to purchase history of the consumer when it is determined that the consumer had purchased the selected product before from the online seller to Thomas’s receiving a consumer-tailored pricing at a mobile device. One would be motivated to do this in order to enable retailers provide a coupon to a  customer based on information in the customer's customer profile (Malik par 39).

As per claims 2, 17,
Reisman discloses:

Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date to add Reisman’s the custom-tailored pricing for the selected product is generated by the online seller and transmitted to the mobile device once purchase codes received from the consumer service provider and the mobile device match to Thomas’s receiving a consumer-tailored pricing at a mobile device. One would be motivated to do this in order to enable e-commerce retailers with purchase/sale transactions and the like, and more particularly to non-fixed-price payment models (Reisman par 2).
As per claims 3, 18,
Thomas discloses the consumer service provider generates the purchase code when requests are received from both the online seller and the mobile device (par 194). 
As per claims 4, 20,
Thomas discloses wherein the consumer ID is in a code form (par 194).Thomas teaches a particular retailer where the offer was redeemed via a store ID, a transaction ID, which the examiner equates to applicant’s purchase code. 
As per claim 5,

As per claim 6,
Thomas discloses determining whether the consumer had purchased the selected product before from the online seller; and retrieving and using a detailed purchase history of the selected product in addition to purchase history of the consumer when it is determined that the consumer had purchased the selected product before from the online seller.  (par 111, 142).  
As per claim 7,
Reisman discloses retrieving and using consumer ratings and online shopping habits of the consumer (par 92, 162) in addition to purchase history of the consumer (par 92, 121). Reisman discloses a system where a customer "pay what you want" (FairPay) where prices may be based on a buyer's (price sensitivity) overall price setting behavior history.
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date to add Reisman’s retrieving and using consumer ratings and online shopping habits of the consumer in addition to purchase history of the consumer to Thomas’s receiving a consumer-tailored pricing at a mobile device. One would be motivated to do this in order to enable e-commerce retailers with purchase/sale transactions and the like, and more particularly to non-fixed-price payment models (Reisman par 2).
As per claims 8, 19,

As per claim 10,
Thomas discloses the consumer card is issued by the consumer service provider (par 233).  
As per claim 11,
Thomas discloses the consumer card is issued by a third party credit company not related to the consumer service provider (par 233).  
As per claim 12,
Thomas discloses the reader is a code reader coupled to the mobile device (par 105).  
As per claim 14,
Thomas discloses the consumer ID is a code embedded in the consumer card which is read by the reader coupled to the mobile device (par 104).
As per claim 13,
Reisman discloses the consumer ID is one of bar code or QR code printed on the consumer card (par 84). 
 Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date to add Reisman’s consumer ID is one of bar code or QR code printed on the consumer card to Thomas’s receiving a consumer-tailored pricing at a mobile device. One would be motivated to do this in order to enable e-commerce 
As per claim 15,
Reisman discloses the consumer service provider is a credit service provider which evaluates the online credit ratings of consumers and provides online sellers with standards with which to determine the prices for products offered online by the online sellers (par 35).  
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date to add Reisman’s consumer service provider is a credit service provider which evaluates the online credit ratings of consumers and provides online sellers with standards with which to determine the prices for products offered online by the online sellers to Thomas’s receiving a consumer-tailored pricing at a mobile device. One would be motivated to do this in order to enable e-commerce retailers with purchase/sale transactions and the like, and more particularly to non-fixed-price payment models (Reisman par 2).
Response to Arguments
Applicant Remarks filed on 10/1/2021 which include arguments with respect to the claims have been considered but are moot in view of the new ground(s) of rejection. Please note the addition of Malik to the rejection above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVIN L BROWN whose telephone number is (571)270-5109. The examiner can normally be reached Mon - Fri 8:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on (571) 270-1836. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALVIN L BROWN/           Primary Examiner, Art Unit 3621